Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed July 28, 2021 has been entered.
Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on July 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9408709, 8460383, 8236057, and 10278829 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejections on the ground of nonstatutory double patenting have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-11, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2007/0129749, hereinafter “Thomas”) in view of Mojadad (US 4,522,233, hereinafter “Mojadad”) and Murphy (US 6,010,511, hereinafter “Murphy”).  	Regarding claims 1 and 5, Thomas discloses the invention substantially as claimed including a system comprising: a multi-chambered inflatable implant (Fig 1; balloon capable of being at least temporarily implanted in a body lumen) having a deflated configuration (Fig 2) and an inflated configuration (Figs 1 and 9) (para [0020, 0022, 0028-0030]), the multi-chambered inflatable implant having a plurality of chambers (21, 22, 23) and a single filling manifold (shaft 12) having a plurality of holes (31, 32, 33) and a rotatable valve (Fig 3; para [0023-0024] – .  
	Thomas teaches rotatable valve is configured to rotate to a first position (Fig 10) to fill a first subset of the plurality of chambers including multiple chambers (chambers 21, 22, 23; para [0025]) and configured to rotate to a second position (Fig 3, position 1) to fill a second subset of the plurality of chambers (chamber 21 - Fig 5; para [0024]).  However, Thomas fails to disclose the rotatable valve is configured to fill a first subset of the plurality of chambers in a first position and a second subset of the plurality of chambers wherein each subset includes multiple chambers.  Mojadad discloses a multi-position valve (10) for controlling fluid flow through multiple channels (abstract; col 2, ll 27-61) having eight distinct operational modes (col 7, ll 3-12) wherein the valve is a rotatable valve configured to rotate to a first position (Fig 5C) to fill a first subset of a plurality of channels including multiple channels (channels 22 and 24; col 7, ll 23-27) and configured to rotate to a second position (Fig 5E) to fill a second subset of the plurality of channels comprising multiple channels (channels 22 and 26; col 7, ll 32-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Thomas such that the rotatable valve had selective rotational positioning to permit selective communication between any one of the selected valve ports (to each chamber) and the main port (inflation source) of the valve body, as taught by Mojadad (“The plug ports are arranged with respect to the valve ports of the valve body such that any selected one or selected ones of the valve ports can be placed in communication with the main port of the valve body” – col 2, ll 58-61), and included a position for filling a first subset of two chambers (i.e. chambers 21 and 22) of the plurality of chambers and second position for filling a second subset of two chambers (i.e. chambers 22 and 23).  Additional rotational positions of the valve allows the user to have more control over the order of inflation/deflation of the balloons.

	It is noted the claim limitation “wherein the multi-chambered inflatable implant is configured to be inserted in a disc space between adjacent vertebral bodies in the deflated configuration” is an intended use recitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The multi-chambered inflatable implant of Thomas is fully capable of being inserted in a disc space between adjacent vertebral bodies in the deflated configuration due to its size (para [0027-0030]).  

`	Regarding claims 11 and 15, Thomas discloses the invention substantially as claimed including a system for repairing or replacing spinal discs (fully capable of being used in spinal disc surgery based on the same claimed structure), the system comprising: a multi-chambered inflatable implant (Fig 1) having a deflated configuration (Fig 2) and an inflated configuration 
	Thomas teaches rotatable valve is configured to rotate to a first position (Fig 10) to fill a first subset of the plurality of chambers including multiple chambers (chambers 21, 22, 23; para [0025]) and configured to rotate to a second position (Fig 3, position 1) to fill a second subset of the plurality of chambers (chamber 21 - Fig 5; para [0024]).  However, Thomas fails to disclose the rotatable valve is configured to rotate to a first position to fill multiple chambers of the plurality of chambers and configured to rotate to a second position to fill multiple chambers of the plurality of chambers.  Mojadad discloses a multi-position valve (10) for controlling fluid flow through multiple channels (abstract; col 2, ll 27-61) having eight distinct operational modes (col 7, ll 3-12) wherein the valve is a rotatable valve configured to rotate to a first position (Fig 5C) to fill a first subset of a plurality of channels including multiple channels (channels 22 and 24; col 7, ll 23-27) and configured to rotate to a second position (Fig 5E) to fill a second subset of the plurality of channels comprising multiple channels (channels 22 and 26; col 7, ll 32-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Thomas such that the rotatable valve had selective rotational positioning to permit selective communication of the valve ports between any one of the selected valve ports (to each chamber) and the main port (inflation source) of the valve body, as taught by Mojadad (“The plug ports are arranged with respect to the valve ports of the valve body such that any selected one or selected ones of the valve ports can be placed in communication with the main port of the valve body” – col 2, ll 58-61), and included a position for filling a first subset of two chambers (i.e. chambers 21 and 22) of the plurality of chambers and second position for filling a second subset of two chambers (i.e. chambers 22 and 23).  Additional rotational positions of the valve allows the user to have more control over the order of inflation/deflation of the balloons.
	Thomas teaches it may be desirable to have different inflation pressures in each chamber (para [0037]).  However, Thomas fails to disclose a pressure detector configured to 
	
	Regarding claims 2 and 12, wherein the implant is inflatable until a filling end point is reached based on a pressure reading from the pressure detector (a user is fully capable of filling the chamber until a desired filling end point is reached since Thomas teaches each chamber may be filled independently – para [0024, 0037]).  
	Regarding claims 6 and 16, wherein the chambers are sealed after inflation to prevent leakage of filling material out of the chambers (para [0024, 0028-0030]; para [0030] – “Chambers 21 and 22 remain inflated when the valve position is moved from the second to the third position.”).  
	Regarding claims 7 and 17, wherein the chambers are independent chambers in which filling material does not pass therebetween (para [0024, 0028-0030] – chambers independently filled based on knob position).  
	Regarding claims 8 and 18, wherein the chambers are interrelated chambers in which filling material passes therebetween (Fig 10; para [0025] – “all” position of knob allows filling material to pass between the chambers such that all three chambers are inflated at the same time).  

	Regarding claim 10, wherein the chambers are formed of a flexible polymer (para [0033-0036]).  
	Regarding claim 20, wherein the implant includes a filling manifold having the rotational valve (shaft 20 extending to control valve 24 with single inflation port 34; para [0024]).
	 
Claims 3, 4, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2007/0129749), Mojadad (US 4,522,233), and Murphy (US 6,010,511), as applied to claims 1 and 11 above, further in view of Royo et al. (US 2002/0045854, hereinafter “Royo”).  
	Regarding claims 3 and 13, Thomas, Mojadad and Murphy disclose the invention substantially as claimed, as shown above, but fail to disclose the pressure detector transmits a signal to a remote device to indicate when the chambers have been filled to a desired amount.  Royo discloses a similar inflatable implant (balloon) (Fig 1) and an inflation-deflation control device that communicates several aspects of the inflation/deflation procedure including instantaneous inflation pressure of the balloon and when a desired pressure is reached, which is transmitted to a screen for a user to see (para [0064]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the pressure detector transmitted a signal to a remote device to indicate when the chambers have been filled to a desired amount, as taught by Royo, for the purpose of more precisely communicating the inflation status to the user to more accurately control the procedure.
	Regarding claims 4 and 14, Thomas, Mojadad, and Murphy disclose the invention substantially as claimed, as shown above, but fail to disclose inflation stops automatically upon .


Claims 1, 2, 5-7, 11, 12, 15-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lotz et al. (US 2006/0149380, hereinafter “Lotz”) in view of Thomas (US 2007/0129749), Mojadad (US 4,522,233) and Murphy (US 6,010,511).  Regarding claims 1, 5, 11, 15, and 20, Lotz discloses the invention substantially as claimed including a system for repairing or replacing spinal discs (abstract), the system comprising: a multi-chambered inflatable implant (Figs 33-34; para [0152-0159]) having a deflated configuration and an inflated configuration (para [0153] – inflation medium delivered through valves 252, 254), the multi-chambered inflatable implant having a plurality of chambers (256, 258) (para [0152]), wherein the multi-chambered inflatable implant is configured to be inserted in a disc space between adjacent vertebral bodies in the deflated configuration (Figs 11B-C; para [0113]).
	Lotz discloses the implant may be divided into a plurality of smaller chambers (para [0155]) and a single filling manifold (fill stem 38) for filling the inflatable implant ([0109, 0153]) (Figs 11A-G, 33-34).  Lotz discloses “Valves 252 and 254 are also preferably integrated, 
each subset includes multiple chambers.  Mojadad discloses a multi-position valve (10) for controlling fluid flow through multiple channels (abstract; col 2, ll 27-61) having eight distinct operational modes (col 7, ll 3-12) wherein the valve is a rotatable valve configured to rotate to a first position (Fig 5C) to fill a first subset of a plurality of channels including multiple channels (channels 22 and 24; col 7, ll 23-27) and configured to rotate to a second position (Fig 5E) to fill a second subset of the plurality of channels comprising multiple channels (channels 22 and 26; col 7, ll 32-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the combination of Lotz and Thomas such that the rotatable valve had selective rotational positioning to permit selective communication between any one of the selected valve ports (to each chamber) and the main port (inflation source) of the valve body, as taught by Mojadad (“The plug ports are arranged with respect to the valve ports of the valve body such that any selected one or selected ones of the valve ports can be placed in communication with the main port of the valve body” – col 2, ll 58-61), and included a position for filling a first subset of two or more chambers of the plurality of chambers and second position for filling a second subset of two or more chambers of the plurality of chambers.  Additional rotational positions of the valve allows the user to have more control over the order of inflation/deflation of the chambers and thus even more control over the stiffness profile of the implant.
	Lotz teaches indirectly detecting the pressure within at least one chamber by including a pressure gauge on the syringe (58) used to inflate the chambers (para [0109]).  However, Lotz fails to disclose a pressure detector configured to detect pressure within at least one of the chambers.  Murphy discloses a similar inflatable implant (inflatable balloon) with a variety of pressure sensing means and teaches that in one embodiment, “an internal pressure sensor measures the pressure of an inflation fluid within the inflated balloon” (col 5, II 51-52; Fig 1, 

	Regarding claims 2 and 12, wherein the implant is inflatable until a filling end point is reached based on a pressure reading from the pressure detector (a user is fully capable of filling the chamber until a desired filling end point is reached since Lotz teaches the chambers are filled by a user with an inflation device – para [0153]).  
	Regarding claims 6 and 16, wherein the chambers are sealed after inflation to prevent leakage of filling material out of the chambers (para [0154] – self-sealing valves 252, 254).  
	Regarding claims 7 and 17, wherein the chambers (256, 258) are independent chambers in which filling material does not pass therebetween (para [0152, 0159] – provides redundancy).  
	

Claims 3, 4, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lotz (US 2006/0149380), Thomas (US 2007/0129749), Mojadad (US 4,522,233), and Murphy (US 6,010,511), as applied to claims 1 and 11 above, further in view of Royo (US 2002/0045854).  
	Regarding claims 3 and 13, Lotz, Thomas, Mojadad and Murphy disclose the invention substantially as claimed, as shown above, but fail to disclose the pressure detector transmits a signal to a remote device to indicate when the chambers have been filled to a desired amount.  Royo discloses a similar inflatable implant (balloon) (Fig 1) and an inflation-deflation control device that communicates several aspects of the inflation/deflation procedure including 
	Regarding claims 4 and 14, Lotz, Thomas, Mojadad, and Murphy disclose the invention substantially as claimed, as shown above, but fail to disclose inflation stops automatically upon a pressure range reaching a pre-set level.  Royo discloses a similar inflatable implant (balloon) (Fig 1) and an inflation-deflation control device that automatically stops inflation upon a pressure range reaching a pre-set level (para [0035-0036] – semi-automatic mode with set dilation pressure). Pre-set values and automatic control allows for inflation/deflation of the implant in a manner controlled, precise, effective and safe for the patient overcoming problems in the prior art including lack of objective control of the applied pressure and unreliable control of bursting or overinflating of the inflatable implant (para [0010-0017]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the combination such that the inflation stopped automatically upon a pressure range reaching a pre-set level, as taught by Royo, for the purpose of more precisely, effectively, and safely controlling the inflation of the balloon.

Response to Arguments
Applicant’s arguments, see amendment, filed July 28, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103(a) as being unpatentable over Thomas (US 2007/0129749) and Murphy (US 6,010,511) or in view of Lotz (US 2006/0149380) and Murphy (US 6,010,511) have been fully considered and are persuasive.  Thomas and Lotz each fail to teach a 
It is noted Applicants arguments regarding the device of Thomas not being “configured to be inserted in a disc space between adjacent vertebral bodies in the deflated configuration” or being a system “for repairing or replacing spinal discs” have been fully considered but they are not persuasive.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The Examiner recommends claiming the structure that allows the instant invention to be inserted in the disc space as claimed and differentiates the instant invention from the prior art.  Additionally, regarding the language solely recited in preamble recitations (claim 11), when reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  However, in the interest of compact prosecution, an additional rejection of claim 1 has been made in view of Lotz (US 2006/0149380) as modified by Thomas (US 2007/0129749), Mojadad (US 4,522,233) and Murphy (US 6,010,511).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Bourne et al. (US 6,083,205) and Hedge et al. (US 5,725,535) additionally disclose a filling manifold comprising rotatable valves for selectively filling any combination of balloon chambers with a single inflation source.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771